PER CURIAM:
Dennis Eugene Ross, a federal prisoner, appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion for relief from the district court’s order dismissing his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Ross v. United States, No. 6:10-cv-01891-GRA, 2011 WL 3329808 (D.S.C. Aug. 2, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.